Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (“Agreement”), dated as of October 27, 2008, between Arch
Capital Group Ltd., a Bermuda corporation (the “Company”), and John D. Vollaro
(the “Executive”).

 

The parties hereto agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

SECTION 1.01. Definitions. For purposes of this Agreement, the following terms
have the meanings set forth below:

 

“Accounting Firm” has the meaning set forth in Section 12.10(b).

 

“Base Salary” has the meaning set forth in Section 4.01.

 

“Cause” means (a) theft or embezzlement by the Executive with respect to the
Company or its Subsidiaries; (b) malfeasance or gross negligence in the
performance of the Executive’s duties; (c) the Executive’s conviction of any
felony or any misdemeanor involving moral turpitude; (d) willful or prolonged
absence from work by the Executive (other than by reason of disability due to
physical or mental illness) or failure, neglect or refusal by the Executive to
perform his duties and responsibilities; (e) continued and habitual use of
alcohol by the Executive to an extent which materially impairs the Executive’s
performance of his duties; (f) the Executive’s use of illegal drugs; (g) the
Executive’s failure to use his best efforts to obtain, maintain or renew the
work permit described in Section 3.02 below (if applicable); or (h) the material
breach by the Executive of any of the provisions contained in this Agreement,
including, without limitation, Section 11.01. Cause shall not exist with respect
to items (b), (d), (e), (f), (g) or (h) (other than, in the case of item (h), a
breach of Section 11.01) unless and until Executive has been given written
notice specifying in detail the circumstances giving rise to the alleged cause,
and the Executive shall have failed, within twenty (20) days after such notice,
to remedy (or, if such alleged cause cannot be remedied within twenty (20) days,
diligently commenced to remedy) the alleged cause.

 

“Code” has the meaning set forth in Section 12.09.

 

“Confidential Information” means information that is not generally known to the
public and that was or is used, developed or obtained by the Company or its
Subsidiaries in connection with their business. It shall not include information
(a) required to be disclosed by court or administrative order or called for in a
subpoena or discovery request regular on its face, (b) lawfully obtainable from
other sources or which is in the public domain through no fault of the
Executive; or (c) the disclosure of which is consented to in writing by the
Company.

 

“Date of Termination” has the meaning set forth in Section 5.06 and
Section 5.02.

 

--------------------------------------------------------------------------------


 

“Employment Period” has the meaning set forth in Section 2.01 and Section 5.02.

 

“Good Reason” means, without the Executive’s written consent and subject to the
timely notice requirement and the Company’s opportunity to cure set forth in
Section 5.05 below, (a) the material diminution of any material duties or
responsibilities of the Executive; or (b) a material reduction in the
Executive’s Base Salary; or (c) any material breach by the Company of the
provisions contained in this Agreement.

 

“Intellectual Property” has the meaning set forth in Section 7.01.

 

“Notice of Termination” has the meaning set forth in Section 5.05.

 

“Noncompetition Period” has the meaning set forth in Section 9.01.

 

“Nonsolicitation Period” has the meaning set forth in Section 9.02.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, an estate, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

 

“Permanent Disability” means those circumstances where the Executive is unable
to continue to perform the usual customary duties of his assigned job or as
otherwise assigned in accordance with the provisions of this Agreement for a
period of six (6) months in any twelve (12) month period because of physical,
mental or emotional incapacity resulting from injury, sickness or disease. Any
questions as to the existence of a Permanent Disability shall be determined by a
qualified, independent physician selected by the Company and approved by the
Executive (which approval shall not be unreasonably withheld). The determination
of any such physician shall be final and conclusive for all purposes of this
Agreement.

 

“Reimbursable Expenses” has the meaning set forth in Section 4.04.

 

“Severance Amount” has the meaning set forth in Section 5.02.

 

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, partnership, limited liability company, association or other
business entity of which (a) if a corporation, fifty (50) percent or more of the
total voting power of shares of stock entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or combination
thereof; or (b) if a partnership, limited liability company, association or
other business entity, fifty (50) percent or more of the partnership or other
similar ownership interest thereof is at the time owned or controlled, directly
or indirectly, by any Person or one or more Subsidiaries of that Person or a
combination thereof. For purposes of this definition, a Person or Persons will
be deemed to have a fifty (50) percent or more ownership interest in a
partnership, limited liability company,

 

2

--------------------------------------------------------------------------------


 

association or other business entity if such Person or Persons are allocated
fifty (50) percent or more of partnership, limited liability company,
association or other business entity gains or losses or control the managing
director or member or general partner of such partnership, limited liability
company, association or other business entity.

 

ARTICLE 2

 

EMPLOYMENT

 

SECTION 2.01. Employment. The Company shall continue to employ the Executive,
and the Executive shall accept employment with the Company, upon the terms and
conditions set forth in this Agreement for the period beginning on the date
hereof and ending as provided in Section 5.01 (the “Employment Period”).

 

ARTICLE 3

 

POSITION AND DUTIES

 

SECTION 3.01. Position and Duties. During the Employment Period, the Executive
shall serve as (a) Executive Vice President and Chief Financial Officer of the
Company from the date hereof until March 31, 2009 and (b) Senior Advisor of the
Company from April 1, 2009 through the remainder of the Employment Period, and,
in each case, shall have such responsibilities, powers and duties as may from
time to time be prescribed by the President and Chief Executive Officer of the
Company; provided that such responsibilities, powers and duties are
substantially consistent with those customarily assigned to individuals serving
in such positions at comparable companies or as may be reasonably required by
the conduct of the business of the Company. From and after April 1, 2009 during
the Employment Period, the parties hereto anticipate that the Executive’s
working time hereunder will be at least two (2) days per week. During the
Employment Period, the Executive shall not directly or indirectly render any
services of a business, commercial or professional nature to any other person or
for-profit organization not related to the business of the Company or its
Subsidiaries, whether for compensation or otherwise, without prior written
consent of the Company.

 

SECTION 3.02. Work Permits. The Executive shall use his best efforts to obtain,
maintain and renew a suitable (for the purposes of the Executive’s contemplated
employment by the Company) work permit by the Bermuda government authorities and
any other permits required by any Bermuda government authority to the extent
such work permit is required under applicable law. The Company shall be
responsible for permit fees, and all other expenses, including legal expenses,
in connection with obtaining and maintaining such work permit.

 

SECTION 3.03. Relocation. Upon the termination of Executive’s employment for any
reason, the Company shall reimburse the Executive for all reasonable expenses
incurred by him for the cost of relocating all of his household items to the
United States and airfare for Executive and his family to return to the United
States, in each case, subject to the Company’s requirements with respect to
reporting and documentation of such expenses; provided, however, that any such
expenses must be incurred by the Executive not later than the last day of the
calendar year following the calendar year in which the Executive’s “separation
from service” (within the meaning of Treas. Reg. Section 1.409A-1(h)) with the
Company occurs, and any such reimbursement shall be made

 

3

--------------------------------------------------------------------------------


 

promptly by the Company and, in all events, no later than the last day of the
second calendar year following the calendar year in which the Executive’s
“separation from service” with the Company occurs.

 

ARTICLE 4

 

BASE SALARY AND BENEFITS

 

SECTION 4.01. Base Salary. During the Employment Period, the Executive’s base
salary (the “Base Salary”) will be paid at the rate of (a) $500,000 per annum
from the date hereof through March 31, 2009 and (b) $250,000 per annum from
April 1, 2009 through the remainder of the Employment Period. The Base Salary
will be payable bi-monthly on the 15th and last working day of each month in
arrears. Annually during the Employment Period the Company shall review with the
Executive his job performance and compensation, and if deemed appropriate by the
Company, in its discretion, the Executive’s Base Salary may be increased. The
Executive’s salary has been computed to reflect that his regular duties are
likely, from time to time, to require more than the normal hours per week and
the Executive shall not be entitled to receive any additional remuneration for
work outside normal hours.

 

SECTION 4.02. Bonuses. In addition to the Base Salary, the Executive shall be
eligible to participate in an annual bonus plan on terms set forth from time to
time by the Board of Directors of the Company; provided, however, that the
Executive’s target annual bonus will be 100% of his Base Salary.

 

SECTION 4.03. Benefits. In addition to the Base Salary, and any bonuses payable
to the Executive pursuant to this Agreement, the Executive shall be entitled to
the following benefits during the Employment Period:

 


(A)          SUCH MAJOR MEDICAL, LIFE INSURANCE AND DISABILITY INSURANCE
COVERAGE AS IS, OR MAY DURING THE EMPLOYMENT PERIOD, BE PROVIDED GENERALLY FOR
OTHER SENIOR EXECUTIVE OFFICERS OF THE COMPANY AS SET FORTH FROM TIME TO TIME IN
THE APPLICABLE PLAN DOCUMENTS;


 


(B)         IN ADDITION TO THE USUAL PUBLIC HOLIDAYS AND EIGHT (8) PAID DAYS OFF
FOR SICK LEAVE, A MAXIMUM OF FOUR (4) WEEKS OF PAID VACATION ANNUALLY DURING THE
TERM OF THE EMPLOYMENT PERIOD (SECTION 11 OF THE BERMUDA EMPLOYMENT ACT 2000
SHALL OTHERWISE NOT APPLY TO THE EXECUTIVE’S EMPLOYMENT HEREUNDER);


 


(C)          BENEFITS UNDER ANY PLAN OR ARRANGEMENT AVAILABLE GENERALLY FOR THE
SENIOR EXECUTIVE OFFICERS OF THE COMPANY, SUBJECT TO AND CONSISTENT WITH THE
TERMS AND CONDITIONS AND OVERALL ADMINISTRATION OF SUCH PLANS AS SET FORTH FROM
TIME TO TIME IN THE APPLICABLE PLAN DOCUMENTS;


 


(D)         PAYMENT BY THE COMPANY OF THE REASONABLE COST OF PREPARATION OF
ANNUAL TAX RETURNS AND ASSOCIATED TAX PLANNING ON A BASIS NO LESS FAVORABLE THAN
SUCH ARRANGEMENTS PROVIDED TO SIMILARLY SITUATED SENIOR EXECUTIVES RESIDING IN
BERMUDA, AND THE COST PAID BY THE COMPANY UNDER THIS SECTION 4.03(D) FOR

 

4

--------------------------------------------------------------------------------


 


ONE (1) CALENDAR YEAR SHALL BE PAID BY THE COMPANY NOT LATER THAN THE END OF THE
FOLLOWING CALENDAR YEAR;


 


(E)          PAYMENT BY THE COMPANY OF AN AMOUNT EQUAL TO THE EXCESS, IF ANY, OF
THE AMOUNT OF INCOME AND EMPLOYMENT TAXES PAYABLE BY THE EXECUTIVE FOR A
CALENDAR YEAR TO BERMUDA, CONNECTICUT AND ANY OTHER GOVERNMENTAL TAXING
AUTHORITY ON THE COMPENSATION PAID TO THE EXECUTIVE BY THE COMPANY OVER THE
AMOUNT THAT WOULD HAVE BEEN PAYABLE BY THE EXECUTIVE ON SUCH COMPENSATION HAD HE
RESIDED IN CONNECTICUT FOR THE ENTIRE CALENDAR YEAR, SUCH REIMBURSEMENT TO BE
MADE ON OR BEFORE THE LAST DAY OF THE CALENDAR YEAR FOLLOWING THE CALENDAR YEAR
FOR WHICH THE EXCESS TAX WAS INCURRED; AND


 


(F)            OTHER FRINGE BENEFITS CUSTOMARILY PROVIDED TO SIMILARLY SITUATED
SENIOR EXECUTIVES RESIDING IN BERMUDA.


 


SECTION 4.04. EXPENSES. THE COMPANY SHALL REIMBURSE THE EXECUTIVE FOR ALL
REASONABLE EXPENSES INCURRED BY HIM IN THE COURSE OF PERFORMING HIS DUTIES UNDER
THIS AGREEMENT WHICH ARE CONSISTENT WITH THE COMPANY’S POLICIES IN EFFECT FROM
TIME TO TIME WITH RESPECT TO TRAVEL, ENTERTAINMENT AND OTHER BUSINESS EXPENSES
(“REIMBURSABLE EXPENSES”), SUBJECT TO THE COMPANY’S REQUIREMENTS WITH RESPECT TO
REPORTING AND DOCUMENTATION OF EXPENSES. IN ADDITION, THE COMPANY WILL REIMBURSE
THE EXECUTIVE, ON AN AFTER-TAX BASIS, FOR HIS REASONABLE EXPENSES INCURRED IN
TRAVELING BETWEEN BERMUDA AND THE UNITED STATES DURING THE EMPLOYMENT PERIOD,
AND SUCH REIMBURSEMENT SHALL BE MADE PROMPTLY, BUT IN NO EVENT LATER THAN THE
END OF THE CALENDAR YEAR FOLLOWING THE CALENDAR YEAR DURING WHICH THE EXPENSE
WAS INCURRED BY THE EXECUTIVE.


 

ARTICLE 5

 

TERM AND TERMINATION

 

SECTION 5.01. Term. The Employment Period will terminate on April 1, 2012;
provided that (a) the Employment Period shall terminate prior to such date upon
the Executive’s death or Permanent Disability, (b) the Employment Period may be
terminated by the Company for any reason prior to such date, and (c) the
Employment Period may be terminated by the Executive at any time prior to
March 31, 2009, if such termination shall be for Good Reason. In addition,
unless either the Company or the Executive provides written notice of their
intention not to renew the Agreement at least 180 days prior to the expiration
of the original term, the Employment Period shall continue on the same terms and
conditions for an indefinite period until terminated (a) by either party by
providing at least six (6) months’ prior written notice to the other party,
(b) upon the Executive’s death or Permanent Disability, or (c) by the Company
for any reason.

 

SECTION 5.02. Unjustified Termination. Except as otherwise provided in
Section 12.09, if the Employment Period shall be terminated prior to the
expiration of the original term (or the Employment Period as extended pursuant
to Section 5.01) by the Executive for Good Reason on or before March 31, 2009 or
by the Company not for Cause (such terminations under this Section 5.02 are
collectively referred to as “Unjustified Terminations”), the Executive shall be
paid solely (except as provided in Section 5.04 below or as specifically
provided in the Company’s

 

5

--------------------------------------------------------------------------------


 

Incentive Compensation Plan or successor plan) an amount equal to:  (i) with
respect to an Unjustified Termination that occurs during the period ending
March 31, 2009, eighteen (18) months of the Base Salary; and (ii) with respect
to an Unjustified Termination that occurs during the period extending from
April 1, 2009 through the remainder of the Employment Period, the sum of the
total remaining Base Salary and target annual bonus which would have been paid
to the Executive under this Agreement for the period through the later of
(A) the end of the original term of this Agreement and (B) six (6) months after
the date of termination of employment (such amount under clause (ii) of this
Section 5.02 is referred to as the “Severance Amount”), provided the Executive
shall be entitled to such payments only if the Executive has not breached and
does not breach the provisions of Sections 6.01, 7.01, 8.01, 9.01 or 9.02 and
the Executive has entered into a general release of claims reasonably
satisfactory to the Company on or before the date that is fifty (50) days
following the Date of Termination and does not revoke such release prior to the
end of the statutory seven (7) day revocation period. Subject to Section 12.09
below, such amounts will be paid in twelve (12) equal installments, the first
two (2) of which shall be paid on the date that is two (2) months following the
Date of Termination and the next ten (10) of which will be paid in ten
(10) equal monthly installments commencing on the date that is three (3) months
following the Date of Termination and continuing on each of the next nine
(9) monthly anniversaries of the Date of Termination. In addition, promptly
following an Unjustified Termination, the Executive shall also be reimbursed for
all Reimbursable Expenses incurred by the Executive prior to such Unjustified
Termination. Notwithstanding any provision hereof to the contrary, in order for
the Executive to terminate the Employment Period for Good Reason, such
termination of employment must occur no later than sixty (60) days after the
date the Executive gives written notice in accordance with Section 5.05 below to
the Company of the occurrence of the event or condition that constitutes Good
Reason. Notwithstanding any provision of this Agreement to the contrary, for
purposes of this Section 5.02 and the last sentence of Section 5.04, the
Executive will be deemed to have terminated his employment on the date of his
“separation from service” (within the meaning of Treasury Regulation Section
1.409A-1(h)) with the Company, the Employment Period will be deemed to have
ended on the date of his “separation from service” with the Company, and the
Date of Termination will be deemed to be the date of his “separation from
service” with the Company.

 

SECTION 5.03. Justified Termination. If the Employment Period shall be
terminated (i) prior to the expiration of the original term (or the Employment
Period as extended pursuant to Section 5.01) (a) by the Company for Cause,
(b) as a result of the Executive’s resignation or leaving of his employment,
other than for Good Reason or (c) as a result of the death or Permanent
Disability of the Executive, or (ii) at the end of the Employment Period as a
result of either the Company’s or the Executive’s provision of written notice
not to extend the Employment Period under Section 5.01 (such terminations under
clauses (i) and (ii) of this Section 5.03 are collectively referred to as
“Justified Terminations”), the Executive shall be entitled to receive solely
(except as provided in the next sentence of this Section 5.03 or Section 5.04
below or as specifically provided in the Company’s Incentive Compensation Plan
or successor plan) his Base Salary earned through the date of termination of
employment and reimbursement of all Reimbursable Expenses incurred by the
Executive prior to such Justified Termination. If the termination is by reason
of the death or Permanent Disability of the Executive, (A) for the period ending
March 31, 2009, the Executive also shall be entitled to receive a prorated
portion of his annual bonus (for such purposes, the annual bonus shall not be

 

6

--------------------------------------------------------------------------------


 

less than the average annual bonus received for the preceding three (3) years)
based on the number of days elapsed in the calendar year through the Date of
Termination; and (B) for the period extending from April 1, 2009 through the
remainder of the Employment Period, an amount equal to the Severance Amount, in
each case, (i) offset by any proceeds received from any insurance coverages
provided by the Company or any of its affiliates, and (ii) such amount, if any,
shall be paid to the Executive promptly upon death or Permanent Disability, as
applicable, and in no event later than March 15 of the calendar year following
the calendar year of such termination of employment.

 

SECTION 5.04. Benefits. Except as otherwise required by mandatory provisions of
law, all of the Executive’s rights to fringe and other benefits under this
Agreement or otherwise, if any, accruing after the termination of the Employment
Period as a result of a Justified Termination will cease upon such Justified
Termination. Notwithstanding the foregoing, if such Justified Termination is a
result of a Permanent Disability or if the Employment Period is terminated as a
result of an Unjustified Termination, the Executive shall continue to receive
his major medical insurance coverage benefits from the Company’s plan in effect
at the time of such termination for a period equal to the lesser of (i) twelve
(12) months after the Date of Termination, and (ii) until the Executive is
provided by another employer with benefits substantially comparable (with no
pre-existing condition limitations) to the benefits provided by such plan.

 

SECTION 5.05. Notice of Termination and Opportunity to Cure. Any termination by
the Company for Permanent Disability or Cause or without Cause or by the
Executive for Good Reason shall be communicated by written Notice of Termination
to the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the date the termination
is to take effect (consistent with the terms of this Agreement), the specific
termination provision in this Agreement relied upon and, for a termination for
Permanent Disability or for Cause or for a resignation for Good Reason, shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of employment under the provision indicated. It shall be a
condition precedent to the Executive’s right to terminate employment for Good
Reason that (i) the Executive shall first have given the Company written notice
that an event or condition constituting Good Reason has occurred within ninety
(90) days after such occurrence, and any failure to give such written notice
within such period will result in a waiver by the Executive of his right to
terminate for Good Reason as a result of such event or condition, and (ii) a
period of thirty (30) days from and after the giving of such written notice
shall have elapsed without the Company having effectively cured or remedied such
occurrence during such 30-day period, unless such occurrence cannot be cured or
remedied within thirty (30) days, in which case the period for remedy or cure
shall be extended for a reasonable time (not to exceed an additional fifteen
(15) days) provided that the Company has made and continues to make a diligent
effort to effect such remedy or cure.

 

SECTION 5.06. Date of Termination. “Date of Termination” shall mean (a) if the
Employment Period is terminated as a result of a Permanent Disability, five
(5) days after a Notice of Termination is given, (b) if the Employment Period is
terminated by the Executive for Good Reason, the date specified in the Notice of
Termination consistent with the terms hereof, (c) if the Employment Period
terminates due to expiration of the term of this Agreement, the date the term

 

7

--------------------------------------------------------------------------------


 

expires, and (d) if the Employment Period is terminated for any other reason
(including for Cause), the date designated by the Company in the Notice of
Termination.

 

ARTICLE 6

 

CONFIDENTIAL INFORMATION

 

SECTION 6.01. Nondisclosure and Nonuse of Confidential Information. The
Executive will not disclose or use at any time during or after the Employment
Period any Confidential Information of which the Executive is or becomes aware,
whether or not such information is developed by him, except to the extent that
such disclosure or use is directly related to and required by the Executive’s
performance of duties assigned to the Executive pursuant to this Agreement.
Under all circumstances and at all times, the Executive will take all
appropriate steps to safeguard Confidential Information in his possession and to
protect it against disclosure, misuse, espionage, loss and theft.

 

ARTICLE 7

 

INTELLECTUAL PROPERTY

 

SECTION 7.01. Ownership of Intellectual Property. In the event that the
Executive as part of his activities on behalf of the Company generates, authors
or contributes to any invention, design, new development, device, product,
method of process (whether or not patentable or reduced to practice or
comprising Confidential Information), any copyrightable work (whether or not
comprising Confidential Information) or any other form of Confidential
Information relating directly or indirectly to the business of the Company as
now or hereinafter conducted (collectively, “Intellectual Property”), the
Executive acknowledges that such Intellectual Property is the sole and exclusive
property of the Company and hereby assigns all right title and interest in and
to such Intellectual Property to the Company. Any copyrightable work prepared in
whole or in part by the Executive during the Employment Period will be deemed “a
work made for hire” under Section 201(b) of the United States Copyright Act of
1976, as amended, and the Company will own all of the rights comprised in the
copyright therein. The Executive will promptly and fully disclose all
Intellectual Property and will cooperate with the Company to protect the
Company’s interests in and rights to such Intellectual Property (including
providing reasonable assistance in securing patent protection and copyright
registrations and executing all documents as reasonably requested by the
Company, whether such requests occur prior to or after termination of
Executive’s employment hereunder).

 

8

--------------------------------------------------------------------------------


 

ARTICLE 8

 

DELIVERY OF MATERIALS UPON TERMINATION OF EMPLOYMENT

 

SECTION 8.01. Delivery of Materials upon Termination of Employment. As requested
by the Company, from time to time and upon the termination of the Executive’s
employment with the Company for any reason, the Executive will promptly deliver
to the Company all copies and embodiments, in whatever form or medium, of all
Confidential Information or Intellectual Property in the Executive’s possession
or within his control (including written records, notes, photographs, manuals,
notebooks, documentation, program listings, flow charts, magnetic media, disks,
diskettes, tapes and all other materials containing any Confidential Information
or Intellectual Property) irrespective of the location or form of such material
and, if requested by the Company, will provide the Company with written
confirmation that all such materials have been delivered to the Company.

 

ARTICLE 9

 

NONCOMPETITION AND NONSOLICITATION

 


SECTION 9.01. NONCOMPETITION. THE EXECUTIVE ACKNOWLEDGES THAT DURING HIS
EMPLOYMENT WITH THE COMPANY, HE WILL BECOME FAMILIAR WITH TRADE SECRETS AND
OTHER CONFIDENTIAL INFORMATION CONCERNING THE COMPANY AND ITS SUBSIDIARIES AND
THEIR RESPECTIVE PREDECESSORS, AND THAT HIS SERVICES WILL BE OF SPECIAL, UNIQUE
AND EXTRAORDINARY VALUE TO THE COMPANY. IN ADDITION, THE EXECUTIVE HEREBY AGREES
THAT AT ANY TIME DURING THE EMPLOYMENT PERIOD, AND FOR A PERIOD ENDING TWO
(2) YEARS AFTER THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT  (THE
“NONCOMPETITION PERIOD”), HE WILL NOT DIRECTLY OR INDIRECTLY OWN, MANAGE,
CONTROL, PARTICIPATE IN, CONSULT WITH, RENDER SERVICES FOR OR IN ANY MANNER
ENGAGE IN ANY BUSINESS COMPETING WITH THE BUSINESSES OF THE COMPANY OR ITS
SUBSIDIARIES AS SUCH BUSINESSES EXIST OR ARE IN PROCESS OR BEING PLANNED AS OF
THE DATE OF TERMINATION, WITHIN ANY GEOGRAPHICAL AREA IN WHICH THE COMPANY OR
ITS SUBSIDIARIES ENGAGE OR PLAN TO ENGAGE IN SUCH BUSINESSES. NOTWITHSTANDING
THE FOREGOING, IF SUCH TERMINATION IS AN UNJUSTIFIED TERMINATION, THE
NONCOMPETITION PERIOD SHALL END ONE (1) YEAR AFTER SUCH TERMINATION. IT SHALL
NOT BE CONSIDERED A VIOLATION OF THIS SECTION 9.01 FOR THE EXECUTIVE TO BE A
PASSIVE OWNER OF NOT MORE THAN 2% OF THE OUTSTANDING STOCK OF ANY CLASS OF A
CORPORATION WHICH IS PUBLICLY TRADED, SO LONG AS THE EXECUTIVE HAS NO ACTIVE
PARTICIPATION IN THE BUSINESS OF SUCH CORPORATION.


 

SECTION 9.02. Nonsolicitation. The Executive acknowledges that during his
employment with the Company, he will become familiar with trade secrets and
other Confidential Information concerning the Company, its Subsidiaries and
their respective predecessors, and that his services will be of special, unique
and extraordinary value to the Company. The Executive hereby agrees that
(a) during the Employment Period and for a period of two (2) years after the
date of termination of employment (the “Nonsolicitation Period”) the Executive
will not, directly or indirectly, induce or attempt to induce any employee of
the Company or its Subsidiaries to leave the employ of the Company or its
Subsidiaries, or in any way interfere with the relationship between the Company
or its Subsidiaries and any employee thereof or otherwise employ or receive the
services of any individual who was an employee of the Company or its
Subsidiaries at the Date of Termination or within the six (6)-month period

 

9

--------------------------------------------------------------------------------


 

prior thereto, and (b) during the Nonsolicitation Period, the Executive will not
induce or attempt to induce any customer, supplier, client, insured, reinsured,
reinsurer, broker, licensee or other business relation of the Company or its
Subsidiaries to cease doing business with the Company or its Subsidiaries.

 

SECTION 9.03. Enforcement. If, at the enforcement of Sections 9.01 or 9.02, a
court holds that the duration or scope stated therein are unreasonable under
circumstances then existing, the parties agree that the maximum duration and
scope reasonable under such circumstances will be substituted for the stated
duration or scope and that the court will be permitted to revise the
restrictions contained in this Article 9 to cover the maximum duration and scope
permitted by law.

 

ARTICLE 10

 

EQUITABLE RELIEF

 

SECTION 10.01. Equitable Relief. The Executive acknowledges that (a) the
covenants contained herein are reasonable, (b) the Executive’s services are
unique, and (c) a breach or threatened breach by him of any of his covenants and
agreements with the Company contained in Sections 6.01, 7.01, 8.01, 9.01 or 9.02
could cause irreparable harm to the Company for which it would have no adequate
remedy at law. Accordingly, and in addition to any remedies which the Company
may have at law, in the event of an actual or threatened breach by the Executive
of his covenants and agreements contained in Sections 6.01, 7.01, 8.01, 9.01 or
9.02, the Company shall have the absolute right to apply to any court of
competent jurisdiction for such injunctive or other equitable relief as such
court may deem necessary or appropriate in the circumstances.

 

ARTICLE 11

 

REPRESENTATIONS

 

SECTION 11.01. Executive Representations. The Executive hereby represents and
warrants to the Company that (a) the execution, delivery and performance of this
Agreement by the Executive does not and will not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which the Executive is a party or by which he is bound, (b) the
Executive is not a party to or bound by any employment agreement, noncompetition
agreement or confidentiality agreement with any other Person that affects his
right or ability to perform the duties contemplated by this Agreement and
(c) upon the execution and delivery of this Agreement by the Company, this
Agreement will be the valid and binding obligation of the Executive, enforceable
in accordance with its terms.

 

SECTION 11.02. Company Representations. The Company hereby represents and
warrants to the Executive that (a) all acts required to be taken to authorize,
deliver and perform this Agreement and the obligations of the Company provided
for hereunder have been duly taken; and (b) upon the execution and delivery of
this Agreement by the Company, this Agreement will be valid and binding
obligation of the Company, enforceable in accordance with its terms.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 12

 

MISCELLANEOUS

 

SECTION 12.01. Remedies. The Company will have all rights and remedies set forth
in this Agreement, all rights and remedies which the Company has been granted at
any time under any other agreement or contract and all of the rights which the
Company has under any law. The Company will be entitled to enforce such rights
specifically, without posting a bond or other security, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. There are currently no disciplinary or grievance
procedures in place, there is no collective agreement in place, and there is no
probationary period.

 

SECTION 12.02. Consent to Amendments. The provisions of this Agreement may be
amended or waived only by a written agreement executed and delivered by the
Company and the Executive. No other course of dealing between the parties to
this Agreement or any delay in exercising any rights hereunder will operate as a
waiver of any rights of any such parties.

 

SECTION 12.03. Successors and Assigns. All covenants and agreements contained in
this Agreement by or on behalf of any of the parties hereto will bind and inure
to the benefit of the respective successors and assigns of the parties hereto
whether so expressed or not, provided that the Executive may not assign his
rights or delegate his obligations under this Agreement without the written
consent of the Company.

 

SECTION 12.04. Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this Agreement.

 

SECTION 12.05. Counterparts. This Agreement may be executed simultaneously in
two (2) counterparts, any one of which need not contain the signatures of more
than one party, but all of which counterparts taken together will constitute one
and the same agreement.

 

SECTION 12.06. Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.

 

SECTION 12.07. Notices. All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement will be in
writing and shall be delivered personally by hand, by electronic transmission
(with a copy following by hand or by overnight courier), by registered or
certified mail, postage prepaid, return receipt requested, or by overnight
courier service (charges prepaid). Communications delivered personally by hand
shall be deemed received on the date when delivered personally to the recipient;
communications sent by electronic means shall be deemed received
one (1) business day after the sending thereof; communications sent by
registered or certified mail shall be deemed received four (4) business days
after the sending thereof; and communications delivered by overnight courier
shall be

 

11

--------------------------------------------------------------------------------


 

deemed received one (1) business day after the date when sent to the recipient.
Such notices, demands and other communications will be sent to the Executive and
to the Company at the addresses set forth below.

 

If to the Executive:

 

To the last address delivered to the Company by the Executive in the manner set
forth herein.

 

 

 

If to the Company:

 

Arch Capital Group Ltd.

 

 

Wessex House, 4th Floor

 

 

45 Reid Street

 

 

Hamilton HM 12, Bermuda

 

 

Attention: Secretary

 

 

Tel: (441) 278-9250

 

 

Fax: 441-278-9255

 

 

Email:  Dawna.Ferguson@conyersdillandpearman.com

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

SECTION 12.08. Withholding. The Company may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

 

SECTION 12.09. 409A and 457A. It is intended that this Agreement will comply
with Sections 409A and 457A of the Internal Revenue Code of 1986, as amended
(the “Code”) (and any regulations and guidelines issued thereunder), to the
extent the Agreement is subject thereto, and the Agreement shall be interpreted
on a basis consistent with such intent. If an amendment of the Agreement is
necessary in order for it to comply with Section 409A or Section 457A, the
parties hereto will negotiate in good faith to amend the Agreement in a manner
that preserves the original intent of the parties to the extent reasonably
possible. No action or failure to act, pursuant to this Section 12.09 shall
subject the Company to any claim, liability, or expense, and the Company shall
not have any obligation to indemnify or otherwise protect the Executive from the
obligation to pay any taxes, interest or penalties pursuant to Section 409A or
Section 457A of the Code.

 

Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed on the date of his “separation from service” (within the
meaning of Treasury Regulation Section 1.409A-1(h)) to be a “specified employee”
within the meaning of that term under Section 409A(a)(2)(B) of the Code, then
with regard to any payment that is required to be delayed pursuant to
Section 409A(a)(2)(B) of the Code (after taking into account the applicable
provisions of Treasury Regulation Section 1.409A-1(b)(9)(iii)), the portion, if
any, of such payment so required to be delayed shall not be made prior to the
earlier of (i) the expiration of the six (6)-month period measured from the date
of his “separation from service” or (ii) the date of his death (the “Delay
Period”). Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section (whether they would have otherwise been payable
in a single sum or in installments in the absence of such delay) shall be paid
or reimbursed to the

 

12

--------------------------------------------------------------------------------


 

Executive in a lump sum, and any remaining payments due under this Agreement
shall be paid in accordance with the normal payment dates specified for them
herein. Whenever payments under this Agreement are to be made in installments,
each such installment shall be deemed to be a separate payment for purposes of
Section 409A of the Code. In no case will compliance with this Section by the
Company constitute a breach of the Company’s obligations under this Agreement.

 

With respect to any reimbursement or in-kind benefit arrangements of the Company
and its subsidiaries provided for herein that constitute deferred compensation
for purposes of Section 409A, except as otherwise permitted by Section 409A, the
following conditions shall be applicable: (i) the amount eligible for
reimbursement, or in-kind benefits provided, under any such arrangement in one
(1) calendar year may not affect the amount eligible for reimbursement, or
in-kind benefits to be provided, under such arrangement in any other calendar
year (except that the health and dental plans may impose a limit on the amount
that may be reimbursed or paid), (ii) any reimbursement must be made on or
before the last day of the calendar year following the calendar year in which
the expense was incurred, and (iii) the right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit.

 

SECTION 12.10. Excess Parachute Payments.

 

(a)                                  Notwithstanding any other provision of this
Agreement, in the event that the amount of payments or other benefits payable to
the Executive under this Agreement (including, without limitation, the
acceleration of any payment or the accelerated vesting of any payment or other
benefit), together with any payments, awards or benefits payable under any other
plan, program, arrangement or agreement maintained by the Company or one of its
affiliates, would constitute an “excess parachute payment” (within the meaning
of Section 280G of the Code), the payments under Section 5.02 of this Agreement
shall be reduced (by the minimum possible amounts) until no amount payable to
the Executive under this Agreement constitutes an “excess parachute payment”
(within the meaning of Section 280G of the Code); provided, however, that no
such reduction shall be made if the net after-tax payment (after taking into
account federal, state, local or other income, employment and excise taxes) to
which the Executive would otherwise be entitled without such reduction would be
greater than the net after-tax payment (after taking into account federal,
state, local or other income, employment and excise taxes) to the Executive
resulting from the receipt of such payments with such reduction.

 

(b)                                 All determinations required to be made under
this Section 12.10, including whether a payment would result in an “excess
parachute payment” and the assumptions to be utilized in arriving at such
determinations, shall be made by an accounting firm designated by the Company
(the “Accounting Firm”) which shall provide detailed supporting calculations
both to the Company and the Executive as requested by the Company or the
Executive. All fees and expenses of the Accounting Firm shall be borne solely by
the Company and shall be paid by the Company. Absent manifest error, all
determinations made by the Accounting Firm under this Section 12.10 shall be
final and binding upon the Company and the Executive.

 

SECTION 12.11. No Third Party Beneficiary. This Agreement will not confer any
rights or remedies upon any person other than the Company, the Executive and
their respective heirs,

 

13

--------------------------------------------------------------------------------


 

executors, successors and assigns.

 

SECTION 12.12. Entire Agreement. This Agreement (including the documents
referred to herein) constitutes the entire agreement among the parties and
supersedes any prior understandings, agreements or representations by or among
the parties, written or oral, that may have related in any way to the subject
matter hereof, including the Agreement, dated as of January 18, 2002, between
the Executive and the Company (as amended). This Agreement shall serve as a
written statement of employment for purposes of Section 6 of the Bermuda
Employment Act 2000.

 

SECTION 12.13. Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party. Any reference to
any federal, state, local or foreign statute or law will be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires
otherwise. The use of the word “including” in this Agreement means including
without limitation and is intended by the parties to be by way of example rather
than limitation.

 

SECTION 12.14. Survival. Sections 6.01, 7.01, 8.01 and Articles 9, 10, 11 and 12
will survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period.

 

SECTION 12.15. GOVERNING LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY AND INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY THE INTERNAL
LAW OF BERMUDA, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 

ARCH CAPITAL GROUP LTD.

 

 

 

 

 

By:

/s/ Constantine Iordanou

 

Name: Constantine Iordanou

 

Title: President and Chief Executive Officer

 

 

 

 

 

 /s/ John D. Vollaro

 

Name: John D. Vollaro

 

15

--------------------------------------------------------------------------------